                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


LARRY A. NATZKE,
d/b/a Larry Natzke Trucking,

              Plaintiff,

       vs.                                              Case No. 17-CV-637

PACCAR, INC.,
d/b/a Kenworth Truck Company

              Defendant.


                           ORDER APPROVING SETTLEMENT


       Based upon the Stipulation of the parties, IT IS HEREBY ORDERED that:

       1.     Within 30 days after receipt of the signed Order Approving Settlement,

PACCAR, Inc. d/b/a Kenworth Truck Company (hereinafter “PACCAR”), shall pay the

Plaintiff, Larry Natzke d/b/a Larry Natzke Trucking the sum of $50,000.00 in full

settlement of his claims in the above-captioned matter (this includes any claim for

interest). Plaintiff will execute a full and complete Release of the Defendant, which shall

not include confidentiality, hold harmless or indemnification provisions.

       2.     PACCAR shall pay the Plaintiff’s reasonable attorney fees and costs

incurred in bringing this action; the parties agree to have the Court decide the reasonable

amount of costs and attorney fees to be awarded to the Plaintiff in accordance with sec.
218.0171, Wis. Stats., based upon applicable law; the parties agree to utilize the

following procedure:

       a)     The Plaintiff will file a motion regarding the attorney fees and litigation
              costs which have been incurred in this matter within 30 days after
              receipt of the signed Order Approving Settlement; Plaintiff agrees to
               provide Defendant with an itemization of the claimed fees and costs at the
              time the motion is filed, as well as any documentation in support thereof;

       b)     PACCAR will have 60 days from its receipt of such motion materials to
              either pay the attorney fees and litigation costs claimed by the Plaintiff or
              provide the Court and the Plaintiff with a written response to the Plaintiff’s
              motion for attorney fees and litigation costs, as well as any materials it
              wishes to submit in support thereof;

       c)     The Plaintiff will have 30 days from receipt of PACCAR’s written
              response to provide the Court and PACCAR with a written reply to
              PACCAR’s written response, as well as any materials in support thereof;

       d)     During the pendency of the fee motion, the District Court retains
              jurisdiction to decide any procedural or substantive issues related thereto;
              and

       e)     Thereafter, the Court shall determine the reasonable amount of attorney
              fees and litigation costs to be awarded to the Plaintiff in accordance with
              §218.0171, Wis. Stats. upon such written materials
              submitted by the parties, unless the Court determines that a hearing is
              necessary.

       3.     Once the Court has made a decision regarding the amount which PACCAR

shall be required to pay to Plaintiff’s attorneys, PACCAR shall have the opportunity to

pay such fees within 30 days of the Court’s decision. If payment is not made within that

time parameter then such award shall be reduced to judgment (the judgment shall provide

that the amount owed is to be made payable to Plaintiff’s counsel).

       The parties reserve their right to appeal the Court’s decision and order regarding

the attorney fee and cost award or any part thereof.


                                             2
      In the event none of the parties exercise their right to appeal and a judgment has

not been entered, the underlying action shall be dismissed with prejudice on its merits

upon receipt of payment of the fees awarded by the Court; if judgment has been entered

Plaintiff’s counsel shall sign a satisfaction of judgment upon payment of the amount due

pursuant to the judgment.

      Dated this 26th day of October, 2018.

                                               BY THE COURT:


                                               s/ William C. Griesbach                _
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                           3
